Title: From John Adams to Joseph Hawley, 25 August 1776
From: Adams, John
To: Hawley, Joseph


     
      Dear Sir
      Philadelphia Aug. 25. 1776
     
     It is So long Since I had the Pleasure of Writing to you, or the Honour of receiving a Letter from You, that I have forgotten, on which side the Ballance of the Account lies, at least which wrote the last letter. But Ceremonies of this Kind ought not to interrupt a free Communication of sentiments, in Times So critical and important as these.
     We have been apt to flatter ourselves, with gay Prospects of Happiness to the People Prosperity to the State, and Glory to our Arms, from those free Kinds of Governments, which are to be erected in America.
     And it is very true that no People ever had a finer opportunity to settle Things upon the best Foundations. But yet I fear that human Nature will be found to be the Same in America as it has been in Europe, and that the true Principles of Liberty will not be Sufficiently attended to.
     Knowledge is among the most essential Foundations of Liberty. But is there not a Jealousy or an Envy taking Place among the Multitude of Men of Learning, and, a Wish to exclude them from the public Councils and from military Command? I could mention many Phenomena, in various Parts of these States, which indicate such a growing Disposition. To what Cause Shall I attribute the Surprizing Conduct of the Massachusetts Bay? How has it happened that such an illiterate Group of General and Field Officers, have been thrust into public View, by that Commonwealth which as it has an indisputable Superiority of Power to every other, in America as well as of Experience and Skill in War, ought to have set an Example to her sisters, by sending into the Field her best Men. Men of the most Genius Learn­ing, Reflection, and Address. Instead of this, every Man you send into the Army as a General or a Collonell exhibits a Character, which nobody ever heard of before, or an aukward, illiterate, ill bred Man. Who is General Fellows? and who is General Brickett? Who is Coll. Holman, Cary, Smith?
     This Conduct is Sinking the Character of the Province, into the lowest Contempt, and is injuring the service beyond description. Able Officers are the Soul of an Army. Good Officers will make good Soldiers, if you give them human Nature as a Material to work upon. But ignorant, unambitious, unfeeling unprincipled Officers, will make bad soldiers of the best Men in the World.
     I am ashamed and grieved to my inmost Soul, for the disgrace brought upon the Massachusetts, in not having half its Proportion of General Officers. But there is not a Single Man among all our Collonells that I dare to recommend for a General Officer, except Knox and Porter, and these are So low down in the List, that it is dangerous promoting them over the Heads of so many. If this is the Effect of popular Elections it is but a poor Pangyrick, upon such Elections. I fear We shall find that popular Elections are not oftener determined, upon pure Principles of Merit, Virtue, and public Spirit, than the Nominations of a Court, if We dont take Care. I fear there is an infinity of Corruption in our Elections already crept in. All Kinds of Favour, Intrigue and Partiality in Elections are as real, Corruption in my Mind, as Treats and Bribes. A popular Government is the worse Curse, to which human Nature can be devoted when it is thoroughly corrupted. Despotism is better. A Sober, conscientious Habit, of electing for the public good alone must be introduced, and every Appearance of Interest, Favour, and Partiality, reprobated, or you will very soon make wise and honest Men wish for Monarchy again, nay you will make them introduce it into America.
     There is another Particular, in which it is manifest that the Principles of Liberty have not sufficient Weight in Mens Minds, or are not well understood.
     Equality of Representation in the Legislature, is a first Principle of Liberty, and the Moment, the least departure from such Equality takes Place, that Moment an Inroad is made upon Liberty. Yet this essential Principle is disregarded, in many Places, in several of these Republicks. Every County is to have an equal Voice altho some Counties are six times more numerous, and twelve times more wealthy. The Same Iniquity will be established in Congress. R.I. will have an equal Weight with the Mass. The Delaware Government with Pensil­vania and Georgia with Virginia. Thus We are sowing the Seeds of Ignorance Corruption, and Injustice, in the fairest Field of Liberty, that ever appeared upon Earth, even in the first Attempts to cultivate it. You and I have very little to hope or expect for ourselves. But it is a poor Consolation, under the Cares of a whole Life Spent in the Vindication of the Principles of Liberty, to See them violated, in the first formation of Governments, erected by the People themselves on their own Authority, without the poisonous Interposition of Kings or Priests. I am with great Affection your Friend & Sert.
    